                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA


Karen Sutton,                                 )
                                              )
                                              )
        Plaintiff,                            )
                                              )         Civil Action No. 8: 17-2065-RMG
        vs.                                   )
                                              )
Nancy A. Berryhill, Acting Commissioner       )
of Social Security Administration, ·          )         ORDER
                                              )
       Defendant.                             )
                                              )


       This matter comes before the Court on Plaintiffs motion for an award of attorney' s fees

under the Equal Access to Justice Act ("EAJA"), 28 U.S.C. § 2412. (Dkt. No. 22). Plaintiff

seeks an fee award of $3 ,729.69 in fees BS $20.01 in expenses. The Commissioner has advised

the Court she does not oppose Plaintiffs motion. (Dkt. No. 23).

       The Court has reviewed the motion and memorandum of Plaintiff, as well as the

supporting underlying documentation, and finds that the total fee request, hours expended, and

hourly rates are reasonable and authorized under applicable law. Gisbrecht v. Barnhart, 535 U.S .

789 (2002). Therefore, the Court hereby grants an EAJA fee award to Plaintiff in the amount of

$3 ,729.69 in fees and $20.01 in expenses. This award is subject to the Treasury Offset Program,

31 U.S.C. § 3716(c)(l)(B). In the event Plaintiff has no present debt subject to offset and

Plaintiff has executed a proper assignment to her counsel, Defendant is directed to make the

payment due herein to Plaintiffs counsel. If Plaintiff has no present debt subject to offset and no

proper assignment has been made by Plaintiff to her counsel, Defendant is directed to make the


                                                  -1-
check due pursuant to this Order payable to Plaintiff and to deliver the check to Plaintiffs

counsel.

       AND IT IS SO ORDERED.




                                                      Richard Mark Gergel
                                                      United States District Judge

December l~ 2018
Charleston, South Carolina




                                                -2-
